Citation Nr: 9919928	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-20 725	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right ankle sprain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  The veteran served on active duty for training 
from June 2 to 16, 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the RO.



REMAND


I.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the instant case, a review of the claims file shows that 
the veteran has been diagnosed with PTSD by medical 
personnel.  The Board finds ample evidence has been presented 
in this case establishing a clear diagnosis of PTSD, and 
linking this psychiatric disorder to alleged events that 
occurred while the veteran was serving in Vietnam.  It is 
noted that the question of the sufficiency of the stressor is 
a medical determination, and doctors have apparently found 
that the alleged stressors are sufficient to support the 
diagnosis of PTSD.  Cohen v. Brown, 10 Vet App 128 (1997).  
Therefore, the matter to be decided concerns verification of 
the alleged service stressors.  

The existence of a valid stressor is a question of fact for 
VA adjudicators to decide.  The Board is not bound to accept 
a veteran's uncorroborated account of alleged stressors, nor 
is it required to accept an unsubstantiated opinion of a 
psychologist or other health care professional that alleged 
PTSD had its origin in service.  If a veteran did not engage 
in combat with the enemy, his bare assertions of service 
stressors are insufficient to establish his exposure to such 
stressors; rather, the stressors must be corroborated by 
official service records or other credible supporting 
evidence, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

The veteran  had stated that he developed PTSD as a result of 
experiencing stressful inservice events during the Vietnam 
Conflict.  Medical personnel have diagnosed the veteran with 
PTSD.  The RO has not attempted to verify the combat 
stressors enumerated in his PTSD questionnaire received in 
August 1996 and during his hearing before a hearing officer 
at the RO conducted in October 1997 with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).  

Therefore, in adjudicating a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD is present is 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

In addition, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, as in this case, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Id.


II.  Residuals of a Right Ankle Disability 
and a Right Knee Disability 

In July 1991, the RO denied the veteran's claim for service 
connection for a right ankle sprain on the basis that there 
were no current residuals of the 1979 inservice right ankle 
sprain and that there was no continuity of symptomatology 
since service.  The RO also denied the veteran's claim for 
degenerative joint disease of the right knee on the basis 
that there was no continuity of symptomatology between the 
veteran's 1970 inservice complaints of his right knee giving 
way and the mild degenerative joint disease found in 1991.  

When a veteran has made an application to reopen his claims 
and the VA is on notice of evidence which may prove to be new 
and material, but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A. 
§ 5103 to inform a claimant of the evidence that is 
"necessary to complete the application."  38 U.S.C.A. 
§ 5103(a); Graves v. Brown, 8 Vet. App. 522 (1996).  
Essentially the veteran stated at his hearing before a 
hearing officer at the RO in October 1997 that he has had 
continuity of symptomatology and treatment for the two 
conditions and that he currently suffers from the residuals 
of the inservice right ankle injury.  Although this does not 
constitute evidence sufficient to well ground his claims, 
pursuant to 38 U.S.C.A. § 5103(a) and Graves, the veteran 
should be provided an opportunity to submit additional 
evidence in an attempt to well ground his claims.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he report where he has received treatment 
for PTSD, and right ankle and right knee 
disabilities and records from those 
sources not currently of record should be 
requested.  The RO should obtain copies 
of all additional treatment records dated 
since October 1997 for the above-
mentioned conditions.  The veteran also 
should be asked to submit all medical 
evidence which tends to support his 
assertions that he has right ankle and 
right knee disability due to disease or 
injury which was incurred in or 
aggravated by service.  

2.  The RO should also take appropriate 
steps to instruct the veteran to provide 
a detailed written account (including 
dates, locations, names of other persons 
involved, unit designations, etc.) of the 
alleged service stressors for PTSD. If 
the RO determines the veteran did not 
engage in combat or the claimed stressors 
are not related to combat, the RO should 
forward the veteran's statement and prior 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.  

3.  The RO should make a specific finding 
whether the claimed stressors occurred.  
In making this determination, the RO 
should evaluate the credibility of the 
veteran's statements regarding combat and 
make a determination as to whether or not 
he was engaged in combat.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

4.  The RO then should arrange for the 
veteran to be accorded psychologic 
testing and psychiatric examination to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD and, whether the 
diagnostic criteria to support the 
diagnosis of PTSD under DSM IV have been 
satisfied.  The examination report should 
reflect review of pertinent material in 
the claims folder.  It the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation should be accomplished.  The 
claims folder, or copies of all pertinent 
records, must be made available to the 
examiner for review prior to, and during, 
the examination.  

5.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, and 
determine whether new and material 
evidence has been submitted to reopen the 
veteran's claims of service connection 
for the residuals of a right ankle sprain 
and a right knee disability.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the case is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










